 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70Sun Transport, Inc., a wholly owned subsidiary of Marine Investment Corporation, which is in turn a wholly owned subsidiary of Sunoco, for-merly known as Sun Company, Inc. and Sun Marine Licensed Officers Association.  Case 4ŒCAŒ26705 September 8, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On October 3, 2000, Administrative Law Judge Robert A. Giannasi issued the attached decision. The Respon-dent, the General Counsel, and the Charging Party filed exceptions and supporting briefs. The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.1The Respondent excepts to the judge™s finding that the Respondent violated Section 8(a)(3) and (1) of the Act by offering less severance pay to the employees repre-sented by the Union than it offered to other employees. The judge found that the Respondent made this offer in response to protected activity, specifically, in retaliation against the Union™s past bargaining positions. We find merit to the Respondent™s exceptions. Contrary to the judge, we find that the record fails to establish that the Respondent was motivated by antiunion considerations in making its severance offer to employees represented by the Union, and consequently the Respondent™s sever-ance offer did not violate the Act as alleged.2                                                                                                                     1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. In addition, the Respondent contends that the judge™s rulings, findings, and conclusions demonstrate bias. On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. The Respondent has requested oral argument. The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 In view of our finding that the Respondent did not violate the Act as alleged, we find it unnecessary to pass on the General Counsel and Charging Party exceptions to the judge™s remedy. The Respondent argues in exceptions that the judge should have permitted evidence to support its defense that it bargained in good faith. In view of the result here, we need not reach this issue. There are no allegations that the Respondent failed to bargain in good faith. I.  BACKGROUND For decades, the Respondent, a subsidiary of Sunoco  (formally known as Sun Company, Inc.) operated a ma-rine transportation business that transported petroleum products, primarily for other divisions or subsidiaries of Sunoco. The Union represents approximately 42 licensed officers who worked on the Respondent™s barges and tugboats, including chief mates, second mates, chief en-gineers, and second engineers. As of March 1997,3 the Respondent employed approximately 87 other seagoing employees who were represented in two separate units by a different union,4 and approximately 45 individuals not represented by any union. In March, the Respondent decided to divest itself of its marine transport business and prepared an analysis of the potential severance package liability. For this analysis, the Respondent assumed that all employees, whether represented or unrepresented, would receive the sever-ance package set forth in the Respondent™s Involuntary Termination Plan, which it had applied to terminated unrepresented employees since 1992. The Involuntary Termination Plan provided, among other benefits, 2 weeks of severance pay for each year of service up to 20 years, and it required covered individuals to sign a re-lease of all claims against the Respondent. The severance pay was forfeited if employees were offered comparable positions with a successor employer. The analysis antici-pated that total severance costs would be about $8.4 mil-lion, with approximately $4.8 million allocated to the represented employees. After completing the above analysis, the Respondent decided to apply the Involuntary Termination Plan to unrepresented employees, as it had in the past. With re-spect to the represented employees, however, the Re-spondent decided to offer them only 1 week of severance pay per year of service. Under this plan, the cost of sev-erance benefits for represented employees was reduced from $4.8 to $2 million. The Respondent™s negotiators were instructed to stay within the bounds of the $2 mil-lion figure in their negotiations with the represented units. They did so. In 1996, after the Respondent sold a vessel, the North-ern Sun, the Respondent offered four laid-off union-represented employees 2 weeks of severance pay per  3 All subsequent dates are 1997 unless otherwise indicated. 4 The Sun Marine Employee™s Association (SMEA) represented two units of the Respondent™s employees: a unit of unlicensed ship employ-ees and a unit of unlicensed barge employees.  SMEA and the Respon-dent reached agreement on a severance package, which, although ini-tially rejected, eventually was ratified by the members.  Like the tenta-tive agreements reached with the Union, the agreements with SMEA contained significantly less severance pay per year of service than the 2 weeks per year granted to the unrepresented employees. 340 NLRB No. 8  SUN TRANSPORT, INC. 71year of service. This was a one-time offer, which was accepted. In late 1996, prior to the Respondent™s preparation of its severance analysis, the parties began bargaining for a successor to the collective-bargaining agreement that expired on November 27, 1996. After the Respondent made the divestiture decision in March, bargaining for a successor agreement continued through the spring, and negotiations also encompassed the issue of severance.5  In late April or early May, the parties reached a tentative agreement on a successor collective-bargaining agree-ment and a severance package. The severance package included 1 week™s pay per year of service. The member-ship rejected both of these agreements on May 23. The parties subsequently returned to the bargaining ta-ble, and negotiations were focused almost exclusively on the severance pay issues, as the divestiture was already underway.  The Union expressed its concern that the unit employees were not being offered the same severance package offered other employees, and made clear that it would accept the terms of the Involuntary Termination Plan offered to the unrepresented employees.  The Re-spondent rejected that offer. In September, the parties tentatively agreed to a new severance package that included severance pay of 1 week™s pay per year of service.6  At this point, the dives-titure was almost complete and many of the Respon-dent™s employees had been laid off. On October 15, the union membership rejected the new severance package. The Respondent, meanwhile, completed the divestiture in October.7In an October 22 letter, Union President Daniel Milligan asked Vice President Deborah Fretz why the Respondent™s best severance offer to unit employees was 50 percent less than the severance paid to all other termi-nated employees. Thereafter, on October 31, Milligan and the Union™s lawyer met with the Respondent™s repre-sentative to make one last attempt at securing a mutually agreeable severance package. The Respondent™s repre-sentatives told them that the 1 week per year of sever-ance pay rejected by the membership was the Respon-dent™s last and final offer. Following the October 31 meeting, and in response to Milligan™s October 22 inquiry, Fretz, in a November 17 letter, presented the Respondent™s reasons for offering the Union less severance. First, Fretz stated that negotia-                                                                                                                     5 Even while the divestiture was imminent, the Respondent contin-ued bargaining for a successor collective-bargaining agreement because it believed securing one would make the company more attractive to potential buyers. 6 The parties also reached agreement on certain collateral issues. 7 By the time of the hearing, the Respondent existed only as a shell corporation within Sunoco, with no employees and no business opera-tions. tions differed greatly among employee groups, that the Union incorrectly assumed that the Respondent offered all other employees the same severance package, and that, in fact, the severance packages differed greatly among the represented groups. Second, Fretz said that the Respondent had considered how responsive the ﬁrepresented groupﬂ had been to the Respondent™s efforts to contain costs and improve its competitive position. Fretz noted in particular that in their 1996 contract negotiations, the parties failed to reach agreement on some of the Respondent™s proposals, and this resulted in continued high, uncompetitive costs. Fretz stated ﬁ[a]ll of this is part of our review and analy-sis when we determine whether we are willing to offer severance packages to a given group of employees, as well as having some impact on our evaluation of the total additional costs we are willing to sustain.ﬂ Third, Fretz expressed her view that the purpose of severance pay is to assist employees while they search for other employment, and added that most employees were not accepting the new owner™s job offers. The Respondent and the Union did not reach further agreement, and the employees represented by the Union ultimately received no severance pay. Applying a Wright Line analysis,8 the judge found that the Respondent™s severance offer was motivated, at least in part, by antiunion animus. Although noting that the Act does not require employers to afford represented and unrepresented employees the same wages and benefits,9 the judge found that the Respondent™s offer was moti-vated by its desire to retaliate against the Union for en-gaging in protected activity. The judge further found that the Respondent had not shown that it would have made the same offer even in the absence of protected activity, and therefore the Respondent™s severance offer to em-ployees represented by the Union violated Section 8(a)(3) of the Act. Specifically, the judge found Fretz™ November 17 let-ter to be an admission that the Respondent retaliated against the Union for bargaining positions taken in the past.  The judge noted that Fretz stated in the letter that the Respondent had considered the Union™s past bargain-ing positions, and attributed its uncompetitive situation to these bargaining positions. Because Fretz did not specify  8 To prove an 8(a)(3) and (1) discrimination allegation, the General Counsel must show, by a preponderance of evidence, that ﬁantiunion sentiment was a substantial or motivating factor in the challenged em-ployer decision.ﬂ  Manno Electric, 321 NLRB 278 fn. 12 (1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983). Once the General Counsel makes this showing, the burden shifts to the respondent to show it would have taken the same actions even in the absence of protected activity.  Id. 9 Shell Oil Co., 77 NLRB 1306, 1310 (1948).   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  72the particular bargaining positions or the uncompetitive 
costs involved, the judge found that the Respondent™s 
real reason for its severance offer was a desire to retaliate 
against the Union for engaging in protected activity. 
Fretz™ last point, that em
ployees did not accept the suc-
cessor™s job offers, was, in effect, ﬁblam[ing] the Union 

for something over which it had no[] control,ﬂ was ﬁat 

best irrelevant, and, at worst, a confirmation of the union 
animus.ﬂ 
The judge implied that the Respondent™s severance of-
fer was a departure from its standard practice, and that 

this departure was further evidence of antiunion animus. 
He noted that in 1996, before negotiations began, the 
Respondent sold a ship and gave 2 weeks of severance 
pay per year of service to the four laid-off, union-
represented employees. In addition, because the Respon-
dent initially considered offering 2 weeks of severance 
pay per year of service to 
all employees, the judge inter-
preted the Respondent™s decisi
on to offer only 1 week of 
severance pay as a ﬁcutﬂ solely imposed on represented 
employees. The judge found that there was a substantial 
disparity between the separate
 offers, and this disparity 
showed that the Respondent 
treated the Union differently 

because the unit employees ex
ercised their right to bar-
gain collectively. 
Finally, the judge found that the Respondent™s dis-
criminatory motive was ultimately confirmed by the fact 
that the employees represented by the Union never re-
ceived any severance. 
Having found that the Respondent™s offer was moti-
vated in part by antiunion animus, the judge also found 

unpersuasive the Respondent™s defense, i.e., that its deci-
sion to offer lower severance was driven by economic 
considerations. The judge found the testimony of Presi-
dent James Fidler, the chief decision maker, to be vague 
and unspecific regarding the 
Respondent™s cost structure 
and regarding the cost concessions that the Union refused 

to make. 
II. ANALYSIS 
Contrary to the judge, we 
find that the General Coun-
sel has failed to show that the Respondent was motivated 

by antiunion animus when it offered lower severance pay 
to employees represented by the Union than that offered 
to unrepresented employees.
10 As the judge correctly 
noted, the Board has long held that employers may offer 
different benefits to represented and unrepresented 
groups of employees as part of its bargaining strategy. 
Shell Oil
, supra. Thus, the mere fact that different offers 
are made or that different benefits are provided does not, 
                                                          
                                                           
10 Because we find that the General Counsel has failed to carry his 
initial burden of proof under Wright Line
, supra, we need not address 
the judge™s analysis of the suffic
iency of the Respondent™s evidence 
concerning its economic costs. 
standing alone, demonstrate unlawful motive. Although 

an employer is not free to di
scriminatorily afford repre-
sented employees less benefits than unrepresented em-
ployees, i.e., in order to discourage support for the union, 
the record does not establish that the Respondent en-
gaged in such conduct here.
11  We find that Fretz™ November 17 letter to the Union 
does not demonstrate antiunion animus. In the letter, the 
Respondent expressed its belief
 that the Union™s bargain-
ing positions had led to high costs of operations and that 
those high costs, in turn, were a factor considered by the 
Respondent in formulating its severance proposal. Thus, 
we cannot say that the bargaining position was itself the 
basis for the severance pay offer. 
Further, even if the severance pay offer was based 
upon the Union™s bargaining position during the negotia-

tions for a successor contract, we would still find no vio-
lation of the Act.  With respect to this Union, the matter 
of severance pay arose during comprehensive bargaining 
for a new contract. The Respondent sought concessions 
in late 1996 and continued to seek them in 1997. And, in 

1997, this bargaining was intertwined with the bargain-
ing over severance pay. The Respondent sought to use 
the severance pay issue to force concessions in other 
areas.  More particularly, the Respondent, as it explained 
in the November 17 Fretz letter, was tying its position on 
severance to the Union™s refusal ﬁduring the entire pe-

riodﬂ (i.e., during the negotiations in 1996 and 1997 for a 
successor collective-bargaining agreement) to make con-
cessions in other areas. 
There is no evidence, or even an allegation, that the 
Respondent™s bargaining was in bad faith.  Indeed, all of 
this was a legitimate part of the bargaining process. As 
the Board and the courts have
 recognized, ﬁ[c]ollective 
bargaining by its very nature is an ‚annealing process 
hammered out under the most severe and competing 
forces and counteracting pressures.™ﬂ 
Chevron Oil Co. v. 
NLRB, 442 F.2d 1067, 1074 (5th Cir. 1971) (quoting 
NLRB v. Dalton Brick & Tile Corp.
, 301 F.2d 886, 895 
(5th Cir. 1962)). The Respondent™s severance offer was 

but one element of the ﬁcompeting forces and counteract-
ing pressuresﬂ inherent in the collective-bargaining proc-
ess.  Consequently, the Respondent™s consideration of 
the Union™s bargaining positions does not demonstrate 
antiunion animus.
12 11 Empire Pacific Industries
, 257 NLRB 1425, 1426 (1981). 
12 In agreeing with his colleagues th
at the General Counsel has failed 
to demonstrate that the Respondent
 was motivated by antiunion animus 
when it offered lower severance pay 
to employees represented by the 
Union than that offered to unrepresented employees, Member Walsh 
observes that there is no evidence th
at the Respondent™s offer to the 
Union was intended as punishment for bargaining positions that the 
Union took during negotiations that 
led to earlier collective-bargaining 
agreements. Rather, the Respondent™s 
offer was made in an effort to 
 SUN TRANSPORT, INC. 73We recognize that the Respondent ultimately made no severance payment to these employees. However, there is no allegation that the Respondent violated Section 8(a)(5) by taking action that was different from its bar-gaining position. Further, as with the severance offer, the ultimate lack of a severance payment demonstrates noth-ing more than the Respondent™s attempt to offset the lack of savings in other areas. Thus, just as the Respondent could offer reduced severance pay as a means of induc-ing concessions, so the Respondent could withhold any severance pay to achieve cost-savings. Finally, the judge found that Fretz blamed the Union for something over which it had no control. The judge suggested that Fretz™ statement in the November 17 letter that many employees did not accept job offers with the successor employer was confirmation of the Respon-dent™s antiunion animus.  We disagree. Fretz was merely explaining the Respondent™s attempts to secure post-divestiture employment for members of the unit.  Rather than blaming the Union, Fretz was simply reciting a fact and reiterating the Respondent™s efforts on behalf of the represented employees.  Accordingly, we find no animus in Fretz™ statement. For the foregoing reasons, we find the General Coun-sel failed to establish that the Respondent was motivated by antiunion animus in offering less severance pay to employees represented by the Union than to unrepre-sented employees.  Accordingly, we find that the Re-spondent did not violate Section 8(a)(3) of the Act as alleged. ORDER The complaint is dismissed.  Donna D. Brown, Esq., for the General Counsel. Anthony B. Haller, Esq., of Philadelphia, Pennsylvania, for the Respondent. Harold M. Weiner, Esq., of New York, New York, for the Charging Party. DECISION STATEMENT OF THE CASE ROBERT A. GIANNASI, Administrative Law Judge.  This case was tried in Philadelphia, Pennsylvania, on January 20 and 21 and June 15, 2000.  The complaint alleges that Respondent violated Section 8(a)(3) and (1) of the Act by offering employ-ees represented by the Charging Party Union (the Union or SMLOA) lesser severance benefits than those offered to unrep-resented employees for discriminatory reasons.  Respondent filed an answer denying the essential allegations in the com-plaint.  After the trial closed, the parties filed briefs, which I have read and considered.                                                                                              induce concessions as part of the give-and-take during negotiations over a comprehensive successor agreement. Based on the entire record, including the testimony of the witnesses and my observation of their demeanor, I make the following  FINDINGS OF FACT I. JURISDICTION Respondent, a Pennsylvania corporation, was engaged in the business of transporting petroleum products until late October 1997.  During a representative 1-year period, it purchased and received goods valued in excess of $50,000 directly from points outside the Commonwealth of Pennsylvania.  Accordingly, I find that, at all material times, the Respondent was an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. At all material times, the Union (SMLOA) was a labor or-ganization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Facts 1.  Background In January 1996, Respondent operated a fleet of two ships and nine tug and barge units as part of its marine transportation business.  Some 42 licensed officers on the barges and tug-boatsŠchief mates, second mates, chief engineers, and second engineersŠwere represented by the Union.  Other seagoing employees were represented in two separate unitsŠone for unlicensed ship employees and one for the unlicensed barge employeesŠby another union, the Sun Marine Employees™ Association (SMEA).  In March 1997, Respondent employed about 87 of these other seagoing unlicensed represented em-ployees. In January 1996, the Respondent also employed some 56 in-dividuals who were not represented by any union.  In the unrep-resented group were some 42 seagoing personnel, including motor barge and tugboat masters, ship captains, and licensed ship officers.  Also in the unrepresented group, as of March 1997, were 14 administrative personnel, all of whom worked at Respondent™s Philadelphia facility, except for one who worked in San Juan, Puerto Rico.  By March 1997, the total number of unrepresented individuals employed by Respondent had dwin-dled to 45. The Respondent and the Union were parties to a series of collective-bargaining agreements, the most recent of which was effective from May 1, 1994, to November 27, 1996. That agreement had no general severance pay provisions, although it contained a ﬁspecial severanceﬂ clause that applied in the case of a hostile takeover. In early 1996, Respondent decided to sell one of its vessels, the Northern Sun, resulting in the layoff of four employees represented by the Union.  On April 30, 1996, Respondent and the Union entered into an agreement that provided severance pay for the laid-off employees.  Among the provisions in this agreement was a severance package of 2 weeks™ pay for every year of service, with a minimum of 12 weeks for 6 years or less of service, together with continuing medical benefits.  In return, employees relinquished recall rights and agreed to sign a gen-eral release of all other claims against Respondent.  After the layoff, there remained some 38 employees in the unit repre-sented by the Union.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  74After the sale of the Northern Sun, the Respondent made 
some management decisions that led to the divestiture and sale 
of its marine operation and the layoff of its entire work force.  
Beginning in October 1996 and continuing through the comple-
tion of the divestiture about 1 
year later, the Respondent and 
the Union engaged in bargaining, first, for a new collective-

bargaining agreement, and, fina
lly, for severance pay for the 
employees who were going to be laid off because of the divesti-
ture.  The aftermath of those 
negotiations and the divestiture 
itself resulted in this litigation. 
2.  Respondent™s road to divestiture and initial 
 bargaining negotiations 
Respondent had an insular positi
on in its parent™s corporate 
organization.  Except for a ﬁver
y small percentage,ﬂ most of 
Respondent™s customers were inte
rnal, that is, other divisions 
or entities of the parent corporation.  Although the Respondent 
utilized a ﬁpro formaﬂ profit-and-loss statement, the revenue 
side of that statement was not
 composed of ﬁrigorouslyﬂ nego-
tiated money.  Thus, the Resp
ondent™s primary focus was on 
the cost side of the statement.
1As a result of studies between 1995 and 1997, Respondent 
and its parent decided both to reduce costs and to question seri-
ously whether it wished to remain in the marine transport busi-
ness.  One of the operative cons
iderations was passage of the Oil Pollution Act of 1990, legislation enacted after the Exxon 
Valdiz oil spill in Alaska.  That legislation heightened the po-
tential liability for an oil spill from one of Respondent™s ves-
sels. 
In an effort to improve its competitive position by cutting 
costs, Respondent unilaterally 
reduced the 1997 vacation pay 
for its unrepresented captains at the end of 1996 and basically 

froze the 1997 merit wage program for its unrepresented em-
ployees.  Respondent also attempte
d to reduce labor costs in its 
represented units through collective bargaining, but it was un-

able to achieve all the cost savings it wanted in union negotia-
tions. Negotiations between Respondent and the Union began in 
October 1996 for a successor agreement to the one that was to 
expire at the end of November 1996. The parties agreed to ex-
tend the terms of the expired 
agreement while negotiations 
progressed on the new agreement, except for the provisions on 
vacation pay.  Negotiations for a new agreement proved unsuc-
cessful.  Sticking points, accord
ing to the Union, were Respon-
dent™s effort to do away with vacation pay, to alter disability 

pay, and to dispense with pay raises. 
In January 1997, some high
-ranking officials made a rec-ommendation that the parent company divest its marine opera-
tions and basically sell the asse
ts of the Respondent.  The final 
decision to divest was made in mid-March 1997.  Bid proposals 
were sent out, with a preference for buyers who would continue 
to employ the existing work force.  In the spring of 1997, a 
tentative deal with a particular buyer fell through because the 
buyer™s stockholders rejected it.  In July, another buyer, the 
Maritrans Corporation, made an unsolicited offer to buy the 
                                                          
                                                           
1 The above and most of the fact
ual statement dealing with Respon-
dent™s financial situation and stra
tegy is based on the testimony of 
Respondent™s president and general manager, James Fidler. 
Respondent™s marine transporta
tion assets and the offer was accepted.
2   After the sale, the divestiture 
took place, with layoffs occur-
ring incrementally through the end of October 1997, at which 

time Respondent no longer had any employees.  Respondent 
apparently still exists as a cor
porate entity, but does not engage 
in any business activities. 
3.  The severance package study 
In early March 1997, the Respondent undertook a study of 
the potential severance package liability it would incur as a 
result of the anticipated divestiture.  Those costs, as well as 
others connected with the sale of the marine business, such as 
legal and brokers™ fees and other expenses in cleaning and 
ﬁturning over the equipment,ﬂ had to be deducted from the sales 
price to determine what, if an
ything, Respondent would gain 
from the sale.  In the end, according to the Respondent™s presi-
dent and general mana
ger, James Fidler, the parent corporation 
netted some $4 to 5 million from the sale, although no support-

ing documentary evidence was submitted on this point. 
The Respondent™s study of its
 severance package obliga-
tionsŠtitled ﬁ1997 Projected 
Severance Package ExposureﬂŠ
assumed that all of its empl
oyees, both the represented and 
unrepresented work force, wo
uld obtain the same severance 
benefits that were set forth in Respondent™s Involuntary Sever-
ance Plan for unrepresented employees and individuals. That 
plan, unilaterally promulgate
d by Respondent in 1992, and 
revised in February 1997, provided that covered individuals 

would basically be entitled to 
so-called enhanced severance 
benefits of 2 weeks™ pay for each year of service up to 20 years, 

plus continued medical and othe
r benefits.  Under the unrepre-sented employee severance plan, the individual who received 
those benefits would be required 
to sign a general release of all 
claims against Respondent an
d would be disqualified from 
receiving any severance pay if he or she were offered a compa-
rable position with the successor em
ployer.   It was, of course, 
anticipated that severance packages for the represented em-
ployees would be the subject
 of collective bargaining. 
The severance package study assumed a total liability of 
about $8.4 million.3  It also assumed 45 unrepresented employ-
ees and 125 represented employ
ees.  Estimated severance 
payŠbasically 2 weeks for each year of service for all employ-
eesŠamounted to about $5 million, about $2.2 million for un-
represented employees, and abou
t $2.8 million for represented 
employees.  Another $3.4 milli
on was anticipated in medical 
benefits, about $1.4 million for 
unrepresented employees, and 
about $2 million for represente
d employees.  The breakdown as 
between represented and unrepresented personnel for the $8.4 
million of total projected expense was about $3.6 million for 
the 45 unrepresented personnel and about $4.8 million for the 
125 represented employees. 
 2 The contract of sale between Re
spondent and Maritrans was not of-
fered in evidence. 
3 The study apparently did not a
ssume the sale of one of Respon-
dent™s ships, the Philadelphia Sun. 
 If the employees associated with 
that ship were also entitled to severance pay, the amount would be even 
higher, although the record does not pe
rmit even an estimate of the 
additional amount of severan
ce liability in that event. 
 SUN TRANSPORT, INC. 75According to President Fidler, Respondent decided that the $8.4-million-figure was too high.  It decided to slice the pro-jected severance package for represented employees, basically, by reducing it from 2 weeks to 1 week per year of service.  The cuts were reflected in a document, dated April 2, 1997, that set forth some $2 million of total severance benefits available for the represented employees.  This was a reduction of over 50 percent from the earlier projected amount for represented em-ployees.  Respondent™s negotiators were given instructions to stay within that figure in bargaining with the unions bargaining on behalf of the three represented units, and they did.  No cuts were made to the projected severance package for unrepresented personnel.  Since the 2-week severance package for unrepresented employees was unilaterally determined, the projected amount for unrepresented employees was the actual amount offered and distributed to them.  Although the amount of the severance package for the represented employees was the subject of negotiations, Respondent never offered the Union severance pay of any more than 1 week per year of service.  4.  Continuing negotiations and the first  unratified agreement In mid-March 1997, the Union was notified that Respondent was planning to dispose of its entire fleet.  Thereafter, the nego-tiations were expanded to include effects bargaining related to the divestiture of the marine transportation business.  In that connection, the Union asked for and received from Respondent a copy of its severance plan for unrepresented employees, dis-cussed above.4  Bargaining continued until late April or early May 1997, at which time the parties reached an overall agreement on both a collective-bargaining agreement and on a severance package.  The latter was basically 1 week of severance pay per year of service, plus medical benefits.  In an effort to secure member-ship ratification of the overall agreement, the Respondent agreed to withdraw its proposal to do away with vacation pay.  The employees would thus obtain their 1997 vacation pay, which was eventually paid out to union members.  The above agreement was in line with Respondent™s April 2, 1997 severance package decisions.  Frank Baumann, Respon-dent™s chief negotiator, testified that he thought he could con-vince the Union to settle for severance pay of 1 week per year of service, plus the vacation pay that previously had been with-held.  A contemporaneous worksheet, which was received in evidence as Respondent™s Exhibit 36, showed that this offer amounted to about $673,000, $540,000 for severance pay and $133,000 for the 1997 vacation pay.  (See R. Br. 19.) On May 9, 1997, the Union sent a letter to its members in connection with a membership ratification vote on the agree-ment.  The letter expressed concern about the severance pack-age, but said that it was about the best that could be obtained in the circumstances.  The employees nevertheless voted to reject the agreement on May 23, 1997.  After this initial failure of the membership to ratify the agreement, the parties returned to the bargaining table.                                                                                                                       4 There appear to have been some initial discussions about severance pay in February 1997 because the Union was notified that Respondent intended to sell two of its vessels. 5.  Further negotiations and the second  unratified agreement Subsequent negotiations concentrated on a severance pack-age.  It became obvious, particularly after the agreement for the sale of Respondent™s marine transportation assets to the Mari-trans Corporation, that Respondent was going out of the marine transportation business and there would be no need for a new collective-bargaining agreement.  Indeed, through the summer of 1997 and into early fall, Respondent was laying off employ-ees in anticipation of going out of business entirely. The Union continued to express its concern that the sever-ance package it was being offered was less than that offered to the unrepresented employees.  As early as April 1997, Union President Daniel Milligan wrote Sunoco Chairman and CEO Robert Campbell, complaining that Respondent was not offer-ing the more generous package to the Union.  Deborah Fretz, the Sunoco senior vice president with overall responsibility for Respondent, replied for Campbell, stating simply that severance pay was the subject of negotiations.  On July 2, 1997, a union lawyer, on behalf of all the unions that were then negotiating over severance pay, wrote Respondent protesting that the un-represented employees were getting more in severance pay than the represented employees.  In that letter, the lawyer said that the unions would ﬁaccept the terms and conditionsﬂ of the In-voluntary Severance Plan applicable to the unrepresented em-ployees.  The Respondent had not offered those terms and con-ditions to any of the unions, and, in a response dated July 22, 1997, the Respondent rejected the union lawyer™s position. Eventually, the parties agreed to an essentially stand-alone severance package, which basically amounted to the 1-week-per year of service package previously offered by Respondent.  The package included provisions dealing with a general release and forfeiture of severance pay for employees who were of-fered a comparable position with the new owner.  Although there was no condition that a collective-bargaining agreement be part of the package, the parties also resolved some minor miscellaneous issues.  The most significant of those was an increase by the Respondent from $1400 to $3000 for resolution of the so-called Bombster grievance, which dealt with the al-leged use of nonunit employees to perform unit work after the sale of the Northern Sun. Another ratification vote was scheduled with a deadline for acceptance by September 12, 1997, a date later extended to sometime in October.  On October 15, 1997, the severance package was rejected by the union membership.56.  Subsequent efforts to resolve the dispute On October 22, 1997, Union President Daniel Milligan wrote Sunoco Vice President Deborah Fretz about the severance pay issue.  Milligan referred to Fretz™ April 11, 1997 letter stating that severance pay was the subject of negotiations.  Milligan stated that, since negotiations had now concluded with the membership™s rejection of Respondent™s severance offer, Fretz was ﬁnow free to answer the questionﬂ he had posed to CEO  5 At about this time, the Respondent and SMEA reached agreements, which were eventually ratified.  Those agreements included severance packages for the two units represented by SMEA.  The employees in the ship unit initially failed to ratify their agreement on September 26, 1997, but did so about a month later.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  76Campbell in April: ﬁWhy is it that the Company™s best sever-
ance offer was 50% less than 
all other employees who have 
been terminated from Sun?ﬂ 
On October 31, Milligan and the Union™s new lawyer met 
with management representatives in a final effort to secure a 
mutually agreeable severance package.  At that meeting, which 
lasted about an hour, the Union pleaded for 2 weeks of sever-
ance pay.  Human Resources Manager LaVonne Pelisari, on 
behalf of Respondent, told the union representatives that the 
Respondent™s 1-week severance o
ffer, which had been rejected 
by the Union™s membership, wa
s Respondent™s last and final 
offer.  By this point, Respondent
 had terminated all of its em-
ployees and was effectively out 
of the marine transportation 
business, a fact mentioned at the meeting by Pelisari. 
In a November 17, 1997 reply to Union President Milligan™s 
October 22 letter, Sunoco Vice 
President Fretz noted that she 
had waited to respond until after the October 31 meeting.  She 
gave three reasons for why th
e Respondent™s severance offer 
was less than that for other empl
oyees.  First, she said that 
Milligan was wrong in assuming  ﬁthat all other employees 
have been offered the same severance packages.  Negotiations 
and severance packages differ greatly between represented 
groups.ﬂ  Secondly, she stated
 that Respondent considered 
ﬁhow responsiveﬂ the ﬁrepresented group has been to our re-
quests for consideration of ideas and cost containments that 
would improve our competitive position.ﬂ  Fretz continued: 
 In the case of the most recent negotiations with 
[SMLOA], in 1996 the Company presented requests for 
improvements in our cost structure as defined by our labor 
agreement.  Unfortunately, we were unable to reach 
agreement.  Consequently, dur
ing the entire period we ne-
gotiated with SMLOA, the Company continued to experi-

ence what we believe are high, uncompetitive costs.  All 
of that is part of our review
 and analysis when we deter-
mine whether we are willing to offer severance packages 
to a given group of employees, as well as having some 
impact on our evaluation of the total additional costs we 
are willing to sustain. 
 The last point Fretz made in he
r letter dealt with Respondent™s 
asserted concern that as many employees as possible continue 
employment with the new owner.  She stated that ﬁ[s]everance 
packages are designed to assist employees while they search for 
other employment; in this case, 
most of the employees were not 
receptive to the new owner™s job offers.ﬂ
6The original charge in this case was filed in December 1997.  
Respondent apparently had no further contact with the Union 
until late in the following year.  According to Human Re-
sources Manager Pelisari, Union Pr
esident Milligan told her, in 
a telephone conference call on November 8, 1998, that if Re-
spondent™s offer of the year befo
re were still on the table ﬁit 
would really fly.ﬂ  Respondent rejected the overture, and, cer-
tainly by that point, Respondent
 had removed its previous offer 
from consideration.  Nor has Respondent made any severance 
payments to the employees represented by the Union.  The 
                                                          
                                                           
6 Fretz testified about the letter, 
but her testimony di
d not offer any 
useful clarification of the 
language used in the letter. 
parties were, however, able to de
finitively resolve the Bombster 
grievance in December 1998.
7B.  Discussion and Analysis 
Absent an unlawful motive, an employer is not obligated to 
offer union-represented employees 
the same benefits available 
to unrepresented employees.  
Shell Oil Co., 77 NLRB 1306, 
1310 (1948).  See also Phelps Dodge Mining Co., 308 NLRB 985, 995Œ998 (1992), enf. denied 22 F.3d 1493 (10th Cir. 
1994); Empire Pacific
 Industries, 257 NLRB 1425, 1426 
(1981); B.F. Goodrich Co.,
 195 NLRB 914 (1972).  Con-
versely, the above line of cases makes clear that offering or 
providing different benefits may be
 violative of Section 8(a)(3) 
and (1) of the Act, if such conduct is motivated by antiunion 
considerations.8The question in this case is whether the General Counsel has 
proved by a preponderance of the evidence that Respondent 
was motivated by antiunion reasons when it admittedly failed to 
offer the employees represented by the Union the same sever-
ance package it offered to the unrepresented employees.  Re-
spondent contends that it was 
motivated only 
by legitimate 
business reasons.  I agree 
with the General Counsel. 
The General Counsel points to Vice President Fretz™ No-
vember 17 letter as evidence 
that Respondent sought to punish 
the Union for having taken bargai
ning positions in past negotia-
tions that Respondent did not like.  The letter was sent after the 
employees had rejected th
e Respondent™s September 1997 stand-alone severance package 
and contract negotiations had ended.  At that point, Respondent
™s vessels had been sold and 
most of the employees had been laid off.  There was no need 

for an overall collective-bargaining agreement and thus little or 
nothing in the way of tradeoffs for either side.  
On its face, the second point in Fretz™ letterŠactually, the 
main pointŠmakes it clear that
 Respondent did not offer the 
Union the same severance benefits
 it gave to the unrepresented 
employees because of the Union™s past bargaining positions.  
Initially, Fretz stated that, in deciding on a severance package 
for a represented group of employees, Respondent considered 
ﬁhow responsiveﬂ the group had been to Respondent™s requests 

for cost containments to improve its competitive position.  
Fretz specifically referred to the 1996 bargaining negotiations 
 7 The Union and the General Counsel also rely on the testimony of 
employee Ann Sill in an attempt 
to show that Respondent harbored 
some animus specifically against 
Union President Dan Milligan.  That 
testimony is based on 
conversations Sill had with management offi-
cials, particularly Human Resour
ces Manager LaVonne Pelisari, who 
credibly denied making the remarks attr
ibuted to her.  Sill™s testimony, 
even if I were to credit it, does not provide the type of animus that 
would be useful in this case.  It appears to focus on alleged personal 
animus rather than union animus.  In
 any event, I do not credit any of 
Sill™s testimony.  Sills displayed an animus of her own against Respon-
dent.  Moreover, her testimony was,
 on the whole, vague, implausible, 
and lacking in clarity or context.  I cannot rely on any of it in making 
findings of fact in this case. 
8 Respondent does not dispute the applicability of the principle set 
forth in the above line of cases.  
Indeed, it cites three Board cases (Sundstrand Castings Co
., 209 NLRB 414, 427 (1974) (Br. 37); 
Winn-
Dixie Raleigh, Inc., 267 NLRB 231, 235, 236 (1983) (Br. 35); and 
Sun 
Oil Co., 245 NLRB 59 (1979) (Br. 36)), which recognize the principle 
but find, in the circumstances of ea
ch case, business rather than anti-union reasons motivated the employers™ actions. 
 SUN TRANSPORT, INC. 77for a new collective-bargaining agreement.  She clearly attrib-uted the Respondent™s alleged high costs to the Union™s bar-gaining positions in those negotiations.  But she did not specify either the costs or the Union™s bargaining positions to which she referred.  And since Fretz was answering Milligan™s blunt question why Respondent did not offer the Union the severance benefits given to unrepresented employees, the causal link is inescapable.  Thus, I read the letter as acknowledging a retalia-tory purpose for Respondent™s failure to offer the Union the same severance benefits it gave the unrepresented employees.9The other two points made by Fretz in her letter are some-what ambiguous, but they do not rebut the main point discussed above.  Fretz™ first point, that negotiated severance packages differ greatly between ﬁrepresented groups,ﬂ is merely a truism; it is not responsive to the thrust of Milligan™s question, which dealt with the severance benefits paid to the unrepresented em-ployees.  Fretz™ last point was that severance packages were designed to assist employees in their search for other employ-ment and that the Union™s members were not receptive to job offers from the new owner.  Although this point does not ap-pear to have any relationship to Fretz™ main point, it neverthe-less seems to blame the Union for something over which it had no control.  Respondent had offered severance pay to all of its employees, albeit in different amounts, without regard to enti-tlement or whether they searched for other employment.  Moreover, severance pay would be forfeited only if employees received comparable offers from the new owner.  Significantly, the employees represented by the Union received no severance pay and thus had none to forfeit.  In these circumstances, Fretz™ last point is, from Respondent™s standpoint, at best, irrelevant, and, at worst, a confirmation of the union animus reflected in her main point. My reading of the Fretz letter gains support from other evi-dence indicating that, before the Union™s alleged uncooperative bargaining position mentioned in the letter, the Respondent granted employees represented by the Union essentially the same 2-week per year of service severance package set forth in the Involuntary Severance Plan.  In the spring of 1996, before bargaining was initiated on a new contract, Respondent and the Union agreed on such a package for the four employees laid off as a result of the sale of the Northern Sun.  I recognize that far fewer employees were given that severance package and thus the overall cost to the Respondent was considerably less than a similar package for the remaining unit employees.  But admit-tedly the Respondent was also concerned about costs at the time of the Northern Sun agreement. In its brief (Br. 41Œ42), Respondent contends that Fretz™ let-ter meant to refer to ﬁhigher costs,ﬂ which had not been ad-dressed in the ﬁsame course of bargainingﬂ with the Union.  But both the language used in Fretz™ letter and the context of the letter show that Respondent blamed the Union for its past course of bargaining.  Fretz specifically referred to the 1996 bargaining.  Moreover, before the September 1997 severance                                                                                                                      9 Contrary to the Respondent™s contention (Br. 42), reliance on the Fretz letter is not prohibited by Sec. 8(c) of the Act.  The letter was more than an opinion.  It was Respondent™s effort to explain conduct that is alleged to be discriminatory.  Moreover, the letter does not stand alone; other evidence also supports the finding of discrimination.  See D & E Electric, 331 NLRB 1037 fn. 1 (2000). offer, both parties had dropped any effort to conclude an overall new bargaining agreement.  Thus, it was past bargaining and not present bargaining that was the focus of the letter.  Nor does Respondent specify in its brief, any more than Fretz does in her letter, the higher costs Respondent allegedly experienced be-cause of the Union™s bargaining positions or why those costs warranted withholding from the Union the more generous sev-erance package given to the unrepresented employees.  Indeed, Respondent seems to assert that these alleged higher costs were first considered in its April 1997 determination to allocate sev-erance pay differently as between the represented and unrepre-sented employees, an issue with which I deal below. My reading of the Fretz letter is also supported by evidence, submitted by Respondent, showing that the Respondent initially considered paying all the employeesŠrepresented and unrepre-sented alikeŠthe full 2 weeks per year of service set forth in the unrepresented employees™ severance plan.  That proposal was dropped in early April 1997 because it was thought to be too expensive, surely a legitimate business judgment.  What Respondent did, however, was to cut the severance amount available to the represented employees by over 50 percent.  No cut at all was made to the amount allocated to unrepresented employees.  The differences are so substantial that Respon-dent™s cuts lend credence to the view that Fretz™ letter was sim-ply a continuation of a fixed determination to treat the repre-sented employees differently from the unrepresented employees because they exercised their right to bargain collectively.10In its brief, Respondent seems to contend that its different treatment of represented employees does not reflect a retalia-tory motive, but rather a desire to effect a kind of rough justice based on past cost concessions made by unrepresented employ-ees that were not matched by represented employees.  As I have indicated, I do not read the Fretz letter that way. To the extent, however, that Respondent™s contention is also meant to explain away its initial decision, made in April 1997, to treat the two groups differently, that contention must be based on specific evidence concerning that decision at the time it was made.  The only testimony on the point came from President James Fidler, who was, he testified, the primary decision maker for setting final severance pay allocations.  Any recommendations he may have made to Fretz, his superior, were followed.  But Fidler™s testimony concerning why he decided to authorize severance amounts allocated to the represented employees that were more than 50 percent lower than those allocated to unrepresented employees is ambiguous, unspecific, and unpersuasive. Fidler first surmised that the represented employees would more easily secure employment from the new owner.  It is not apparent how this point deals with costs.  Moreover, it is hard  10 Contrary to the suggestion in (R. Br. 47), reliance on the April 1997 evidence does not run afoul of the 6-month 10(b) statute of limita-tions.  Indeed, the Respondent seems to rely on some of this evidence in support of its own positions.  The violation alleged here occurred in September 1997, well within the 10(b) period.  The evidence discussed above, submitted by Respondent, is simply background evidence useful in explaining both Respondent™s September 1997 offer and Vice Presi-dent Fretz™ letter of November 17, 1997, stating the basis for that offer.  Reliance on background evidence is clearly permissible to shed light on events within the 10(b) limitations period.  See Monongahela Power Co., 324 NLRB 214 (1997).   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  78to evaluate the testimony since there was no reliable evidence 
as to which employees actually did obtain such employment or 
whether such employment was comparable to their former em-
ployment.  In any event, however, 
it would seem that this factor 
would cut the other way.  If 
more represented employees ob-
tained comparable offers from the new employer, they would 
not be entitled to severance 
pay and Respondent would be 
spending less on severance pay 
for the represented employees 
as a group.  All of Respondent™s severance pay proposals, 
whether they applied to represented employees or unrepre-

sented employees, provided for forfeiture if offers of compara-
ble employment were made to the employees by the new 
owner.  This was not therefore 
an appropriate basis to distin-
guish between represented and 
unrepresented employees.  
Fidler also referred to a need for a so-called ﬁsmooth and or-
derly transitionﬂ to the new owner.
  That reference, however, is 
not only ambiguous, because it does not appear to deal with 

costs, but irrelevant.  To the exte
nt that it was meant to suggest 
that employees represented by the Union were somehow inter-

fering with operations prior to the sale, there was no evidence 
of that in April 1997.  In any event, both Fretz and another 
witness for Respondent testified that the alleged interference 
had nothing to do with severance pay issues. 
Fidler also testified that Respondent hoped to achieve cost 
savings in bargaining with its 
unions.  At the time, in early April 1997, Respondent understandably still wanted to negoti-
ate agreements that would facilitate the sale of its marine opera-
tions.  But Fidler™s testimony 
is not specific enough to show that the substantial difference between the severance allocated 
for represented employees and that allocated for unrepresented 
employees was rationally based on a need to recoup cost con-
cessions attained in the unreprese
nted units but not in the repre-
sented units.   Elsewhere in his testimony, Fidler referred to the 

1997 vacation pay concessions made by the unrepresented cap-
tains, but not, apparently, by ot
her unrepresented employees.   
Fidler gave no dollar figures on 
those vacation pay concessions, 
although a document received in evidence contains an assertion 

that this could amount to some
 $225,000.  Fidler also referred 
to frozen merit increases for unnamed unrepresented employ-

ees.  But no dollar figures were
 given for that item either. 
Fidler™s testimony about the cost savings he hoped to achieve 
in the represented units is lik
ewise not specific enough to make comparisons.  He testified, for example, that Respondent hoped 
to obtain, in negotiations with the Union, between 50 and 100-
some thousand dollars in ﬁexp
ense reduction savings.ﬂ  He 
hoped to achieve similar savings from the other union with 

which Respondent bargained.  But 
there is no further specificity 
in the alleged ﬁexpense reducti
on savings,ﬂ and no indication 
that any of those savings were 
equivalent to the merit pay con-
cession obtained in the unrepresented unit.  Although Fidler 
also referred to vacation pay 
savingsŠat one point overestimat-ing the amount attributable to
 the Union™s bargaining posi-
tionŠthat item was not a significant factor in the Respondent™s 
overall analysis.  Respondent™s 
chief negotiator, Bauman, esti-
mated that the 1-week severance package, augmented by vaca-
tion pay, amounted to 1.2 or 1.3 weeks of severance for the 
employees represented by the Union.  Moreover, at the time 
Fidler was making his allocation decision, in April 1997, the 
Respondent was rejecting the Uni
on™s effort to obtain vacation 
pay.  Only later did Respondent 
agree to give vacation pay to 
the employees represented by the Union, in an attempt to obtain 
ratification of the first agreement.  In any event, the vacation 
pay eventually paid out to t
hose employees was only a small 
portion of the substantial diffe
rence in allocations between 
represented and unrepresented employees.  It alone could not 
have explained that difference.
11Finally, what ultimately confirms a discriminatory motive on 
this record is that Respondent never even made the severance 
payments to the employees represented by the Union that it had 
offered in bargaining.  Fidler te
stified that he knew of no other 
instance, in his 31 years of experience with Respondent, in 
which no severance payments had been made to a group of 
involuntarily terminated employees. There was no cost issue 
preventing such payments; indeed, they had already been budg-
eted and Fidler admitted that the payments could have been 
made.  Obviously, the Union was not in a strong bargaining 
position after receipt of the September 1997 offer because the 
Respondent was essent
ially out of business.  But the Respon-
dent at some point removed ev
en the 1-week severance offer 
from the table, although it was told in the fall of 1998 that the 
offer might then be acceptable. Ordinarily, an employer is enti-
tled to implement its last best offer when the parties have 
reached a legitimate impasse.  Respondent™s failure to do so 
and make any severance payments 
in this case is telling.  It 
confirms that union animus and not recouping costs was the 
motivation for its treating employees represented by the Union 
differently from unrepre
sented employees. 
In these circumstances, I find that the General Counsel has 
proved that a reason for Respondent™s failure to offer the em-
ployees represented by the Union the same severance benefits 
offered and paid to unrepresented
 employees was its desire to 
retaliate against those employees because of the past bargaining 
positions taken by their bargaining agent.  The Respondent has 
not proved that it would have act
ed in the same way absent its 
motive to retaliate against the Union.
12Respondent spends much of its brief arguing that unlawful intent cannot be inferred from an employer™s economic bar-
gaining position.  But that is 
not this case.  I have found evi-
dence of discriminatory motiv
e that explains Respondent™s 
failure to make the same severance offer that it made to unrep-
resented employees.  That evidence is independent of the Re-
spondent™s bargaining position itself.  Indeed, it was Vice 
                                                          
 11 Other parts of Fidler™s testimony are difficult to assess and of little 
use in analyzing this issue.  His reference to represented units being 
uncompetitive has no meaning independe
nt of cost-savings considera-
tions, which are discussed above.  Fi
dler also testified that the other 
union, SMEA, had been more responsive to cost-savings, on the vaca-
tion pay issue, for example, than SML
OA.  But that testimony is irrele-
vant to the issue of why the seve
rance amounts allocated for the repre-
sented employees were so much less
 than those for the unrepresented 
employees.  Finally, Fidler™s te
stimony concerning the amount Respon-
dent would gain from the sale of its
 marine assets does not explain the 
difference in treatment between th
e represented and unrepresented employees.  Even though Fidler testified that, in April 1997, he thought 

the Respondent would break even on the sale, he also testified that the 
Respondent eventually netted between $ 4 and 5 million. 
12 See Wright Line
, 250 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.
, 482 U.S. 393 (1983). 
 SUN TRANSPORT, INC. 79President Fretz™ letter, which unlawfully focused on the Un-ion™s bargaining position, that spawned the complaint in this case.  American Ship Building Co. v. NLRB, 380 U.S. 300 (1965), cited by Respondent (Br. 34), is not to the contrary; rather it supports my analysis.  In that case, the Supreme Court held that an employer™s decision to lock out employees for bargaining positions taken by their bargaining agent was not unlawful ﬁabsent some unlawful intention.ﬂ  Id. at 312Œ313.  That unlawful intention is present here. Contrary to Respondent™s contention, it is not significant that the General Counsel has not alleged, and indeed dismissed a charge alleging, that Respondent failed to bargain in good faith.  I have made no finding as to whether or not Respondent bar-gained in good faith.  Nor can I agree with the position taken in Respondent™s brief that I must presume that Respondent did bargain in good faith.  As the issue is not before me, I make no presumption as to good-faith bargaining, one way or the other.  Likewise irrelevant is Respondent™s discussion in its brief of what kinds of bargaining positions an employer can and cannot take without violating Section 8(a)(5) and (1) of the Act.  The Board is not permitted to deal with allegations that were neither alleged nor litigated.  See Radio Officers v. NLRB, 347 U.S. 17, 53Œ54 (1954); and Griffin Pipe Division, 136 NLRB 1669, 1674 fn. 10 (1962), enfd. 320 F.2d 656, 658Œ659 (7th Cir. 1963). I recognize that Respondent™s basic contention is that it bar-gained over severance pay and reached agreement with Union negotiators on the matter twice, only to have the bargain re-jected by the employees.  But that contention, although superfi-cially appealing, is unavailing.  The Union negotiators™ unrati-fied agreement to accept the less generous package does not preclude a finding of discrimination in the failure to offer the more generous package.  The Union negotiators cannot be faulted for recommending acceptance of the best they could get in the face of discrimination that could not be remedied until the matter was litigated.  There is no waiver of rights in such circumstances.  See NLRB v. Erie Resistor Corp., 373 U.S. 221, 237 and fn. 14 (1963); and 328 F.2d 723, 726Œ727 (3d Cir. 1964) (decision on remand).  CONCLUSION OF LAW By discriminatorily failing to offer the same severance bene-fits to employees represented by the Union as were offered and paid to unrepresented employees, Respondent has engaged in an unfair labor practice affecting commerce within the meaning of Section 8(a)(3) and (1) of the Act. REMEDY Having found that the Respondent has engaged in an unfair labor practice in violation of the Act, I shall recommend that it be ordered to cease and desist therefrom and take certain af-firmative action to effectuate the policies of the Act.  Because Respondent has basically gone out of the marine transportation business and has no employees, the notice that would normally be posted is to be mailed to the homes of the affected employ-ees.  See Jefferson Smurfit Corp., 325 NLRB 280 fn. 2, 301Œ302 (1998). Consistent with the violation found, I conclude that, absent unlawful discrimination, Respondent would have offered the employees represented by the Union the 2 weeks per year of service offered and paid to unrepresented employees rather than the 1-week per year package it actually offered.  The General Counsel asks that Respondent be ordered to pay the employees represented by the Union the same 2-week package given to the unrepresented employees.  There is a problem with that rem-edy, however, in the circumstances of this case.  Although the September 1997 offer was discriminatory, it was made in the context of bargaining negotiations that cannot be reconstructed at this time, 3 years after the Respondent has effectively gone out of business.  More importantly, since the 2-week severance package was never offered to the Union in negotiations, the General Counsel™s proposed remedy seems to run afoul of H.K. Porter Co. v. NLRB, 397 U.S. 99 (1970).  In that case, the Board found that an employer unlawfully refused to agree to a contract proposal that it check off union dues because it did not want ﬁto aid and comfort the union.ﬂ  The Supreme Court did not disturb the unfair labor practice finding, which was en-forced by the court of appeals, but it made clear that the Board does not have the remedial authority to compel an employer to implement a contractual provision that was never offered to a union in bargaining.  Id. at 102.  Although H.K. Porter in-volved only Section 8(a)(5) of the Act, the Court™s discussion of remedy applies, in my opinion, to the 8(a)(3) violation in this case, particularly, where, as here, the gravamen of the violation is a discriminatory failure to make a particular offer.  Compare Darling & Co., 170 NLRB 1068, 1071Œ1073 (1968), enfd. 420 F.2d 63 (7th Cir. 1970) (failure to grant benefits).  There is, however, no impediment to ordering Respondent to pay the 1-week severance package that it did offer to the Union and which it has not, to date, paid.  Accordingly, I shall rec-ommend that the Respondent be ordered to pay the employees represented by the Union the 1-week per year of service sever-ance package it offered to the Union.  Such payment will carry the same requirements contained in the Respondent™s Septem-ber 1997 offer, including, for example, the requirement that the employees sign a general release before receiving their sever-ance pay.  In all the circumstances, I find that this remedy is fair and reasonable.  It returns the employees to a position as close to the situation that would have obtained, but for the un-fair labor practice, as is possible at this time.13[Recommended Order omitted from publication.]                                                             13 The severance payments are to include interest from the date of the Respondent™s September 1997 offer, in accordance with New Hori-zons for the Retarded, 283 NLRB 1173 (1987).   